Dugro, J.
It seems that this action was. upon the day calendar, and both sides ready, when it was discontinued by consent, upon defendant’s stipulating to pay taxable costs. It appears that the case was -not actually reached in its regular order. It had been called and passed, and could not, therefore, be moved for trial. Ho trial fee is therefore recoverable. Sutphen v. Lash, 10 Hun, 120; Ehlers v. Willis, 63 How. Pr. 341, are in point, but not Jones v. Case, 38 How. Pr. 349. The taxation is reversed as to the trial fee, and the motion to strike it out granted, with $10 costs.